Exhibit 10.6 SUBSCRIPTION AGREEMENT FACE PAGE (Non-U.S. Persons) METHES ENERGIES INTERNATIONAL LTD. Purchased Security: Common Stock, par value US$0.001 per share (each, a “Share”). Subscription Price Per Share: US$ per Share Number of Shares Subscribed for: Minimum Investment: Shares (US$), with additional shares in increments of shares (US$). NOTE:THE SUBSCRIBER MUST PROVIDE THE INFORMATION REQUESTED ON THIS SUBSCRIPTION AGREEMENT FACE PAGE, SIGN AND COMPLETE THE ATTACHED SUBSCRIPTION AGREEMENT AND SEND (1) THE COMPLETED FACE PAGE, (2) A FULLY EXECUTED COPY OF THE SUBSCRIPTION AGREEMENT, AND (3) THE SUBSCRIPTION PRICE PAYABLE TO “METHES ENERGIES INTERNATIONAL LTD.” TO THE CORPORATION AT 45 MAIN STREET, SUITE 309, BROOKLYN, NEW YORK, USA 11201. PARTICULARS OF SUBSCRIBER If an Individual: If a Corporation: Full Name Full Corporate Name Residential Address Head Office Address CityStateZip Code CityStateZip Code Telephone Fax Attention Social Security Number Telephone Fax IRS Employer Identification Number Registration Instructions: Deliver To: Name Address Account reference, if applicable Account reference, if applicable Address Contact Name Telephone Number THE SECURITIES TO WHICH THIS AGREEMENT RELATES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “1933 ACT”) OR ANY STATE SECURITIES LAWS, OF ANY STATE OF THE UNITED STATES.SUCH SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED OR ASSIGNED IN THE UNITED STATES OR BY OR ON BEHALF OF U.S. PERSONS (AS DEFINED HEREIN) WITHOUT REGISTRATION UNDER THE 1, UNLESS AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS IS AVAILABLE. PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (Non-U.S. Persons) Personal & Confidential TO:METHES ENERGIES INTERNATIONAL LTD. PURCHASE OF SECURITIES Subscription The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees to purchase from METHES ENERGIES INTERNATIONAL LTD., a Nevada corporation (the “Corporation”), subject to the terms and conditions set forth herein, that number of Shares (the “Securities”) set forth on the Subscription Agreement Face Page (the “Face Page”), at the subscription price of US$ (the “Subscription Price”) per Share for a total investment as set forth on the Face Page. The Subscriber agrees to pay to the Corporation the Subscription Price for the Securities subscribed for hereunder by delivering to the Corporation, concurrent upon the execution of this private placement subscription agreement (“Agreement”), a wire transfer, a certified cheque, bank draft or money order for the full amount of the Subscription Price for the Securities subscribed for hereunder.The Subscriber hereby acknowledges that the acceptance of this subscription is subject to rejection or allotment, in whole or in part, by the Corporation. The Subscriber acknowledges that the Securities subscribed for hereunder form part of a larger private placement (the “Private Placement”) of up to a maximum of US$6,000,000. Unless otherwise indicated, references in this Agreement to “$” or “dollars” refer to the currency of the United States of America.No fractional shares of the Corporation will be issued. The Subscriber acknowledges that the Securities are being sold by the Corporation in the United States of America (the “US”) and in other jurisdictions where it is legal to do so.Subject to the terms hereof, the subscription will be effective upon its acceptance by the Corporation.The Private Placement is not subject to minimum aggregate subscription level and, upon closing, all subscription proceeds will be retained by the Corporation in accordance with the terms hereof.Subscription proceeds may be accepted in one or more closings of this Private Placement.The closing of the Private Placement will be subject to receipt of all applicable regulatory approvals. Description of Securities The sale and delivery of the Securities subscribed for hereby is conditional upon such sale being exempt from the prospectus requirements of any applicable statute relating to the sale of such Securities or upon the issuance of such orders, consents or approvals as may be required to permit such sale without the requirement of preparing, filing, or delivering a prospectus. The Securities may only be resold in compliance with applicable securities laws and regulations. Subscribers should note that the Securities will be subject to statutory restrictions upon resale, including hold periods, and that the certificates representing such Shares will bear a legend to that effect. Subscribers are advised to consult with their legal advisors in respect of restrictions on resale and the suitability of an investment in the Securities offered hereby. - 2 - THE CORPORATION AND THE SUBSCRIBER ARE EXECUTING AND DELIVERING THIS AGREEMENT IN RELIANCE UPON AN EXEMPTION FROM SECURITIES REGISTRATION PURSUANT TO REGULATION S (“REGULATION S”) AND THE OTHER RULES AND REGULATIONS PROMULGATED BY THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), AND/OR UPON SUCH OTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE 1 Payment The full amount of the Subscription Price for the Securities subscribed for hereunder must accompany this Agreement and shall be paid by wire transfer, certified cheque, bank draft or money order made payable to “METHES ENERGIES INTERNATIONAL LTD.” with a notation that the funds are being provided as a subscription for shares of METHES ENERGIES INTERNATIONAL LTD. Wire transfers are to be sent pursuant to the following wire transfer instructions: US Dollar Account Institution: RBC Centura Bank 15086 Jog Road Delray Beach, FL 33446 ABA: 0 6 7 0 1 2 8 8 2 SWIFT: C N T A U S 3 3 Account Name: Methes Energies International Ltd. Account Number: 7 2 7 0 0 0 2 8 8 4 Notation: For subscription of shares of METHES ENERGIES INTERNATIONAL LTD.
